Title: From Alexander Hamilton to Abraham Van Vechten, 3 October 1799
From: Hamilton, Alexander
To: Van Vechten, Abraham


          
            Sir:
            New York October 3rd. 1799
          
          I have received your letter of the twenty sixth of September, and feel every disposition to promote the views of the young gentleman whom you recommend—But there have been so many appointments from  your quarter in the twelfth regiment, that have been —— that it will hardly consist with the principle of distribution to increase the number—
          With Consn &c
          Mr Van Vechten
        